Bird, V. C.
The principal question in this case is whether the defendant, George L. Adams, represented himself to be of age, and on such representations secured the loan of the moneys named in the mortgage. The evidence shows that when the parties were negotiating, the person making the loan asked Adams if he was of age, to which Adams replied that he was. That such inquiry was made is not only established by the testimony of the person who made it, but by a bystander, who distinctly heard the inquiry but did not hear the answer thereto, although he swears that something was said by way of reply. Adams says he made no representations concerning his age. I have no doubt but the *259inquiry was made and that the answer was purposely false. It is equally clear that the statement that' he was of age was relied ■upon, and that the loan would not have been made if the answer ■had been according to the fact.
The law will not, under such circumstances, allow a frauddoer to protect himself under the plea of infancy. 1 Jones Mart. § 631; Herm. Estop, and Res Adjudicata p. 1232 §§ 1100, 1118, p. 1253 § 119 ; Parker v. Hayes, 12 Stew. Eq. 478, 479; S. C., 14 Stew. Eq. 631, 633 ; 2 Pom. Eq. Jur. §§ 780, 945.
In the next place, Adams, after coming of age, retained the possession of this property and claimed and enjoyed all the benefits of a conveyance thereof, and now raises this defence of infancy without offering to return the consideration money. Under these circumstances his liability continues even though ’there had been no fraud. 1 Jones Mort. §§ 104, 105; Herm. Estop, p. 1257 § 1121; 3 Wait Ac. & Def. 443, and tnany cases there cited; 1 Story Eq. Jur. § 385.
The complainant is entitled to a decree, with costs. I will so •advise.